Title: To Thomas Jefferson from David Gelston, 2 September 1820
From: Gelston, David
To: Jefferson, Thomas


Dear Sir,
New York
Sep: 2d 1820—
I am now favored with your letter of the 27th ult: with the invoice of the books.—the invoice I now return,The amount of duties is $ 555 I have paid freight $2 20/100—The first good opportunity to Richmond I shall ship the books, and drop you a line at the time, and give you the name of the Vessel and the captain.—with great truth & esteem I am, Dear Sir, sincerely your’sDavid Gelstonpaid duties5.55〃fret2.20$7.75/100